DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose or render obvious a multi lens array for a luminous source of a vehicle, the multi lens array comprising: at least one light source; and multiple lens arrangements, wherein each lens arrangement includes respective optical elements that include a respective condenser lens and a respective projector lens, wherein light from the at least one light source is gathered by the respective condenser lens of each lens arrangement and outputted therefrom through the respective projector lens, wherein the respective projector lens of each lens arrangement outputs the light received from the respective condenser lens of each lens arrangement as a respective interfering light projections wherein the respective interfering light projection output from the respective projector lens of each lens arrangement combine together  to form a single projected image, wherein at least one of the lens arrangements comprises a[[n]] first at least partly transparent colored picture element that  forms a colored image in the respective interfering light projection output from the  at least one lens arrangement, and wherein the first at least partially transparent colored picture element comprises pigment elements arranged in and/or on at least one of the respective optical elements of the at least one lens arrangement. 
	The closest prior art of record, Sakagawa, discloses a multi lens array for a luminous source of a vehicle (see fig.1, 2 and 3 and the Motor Vehicle combination lamp thereof), the multi lens array (see fig.4) comprising: at least one light source (see fig.4, 2); and multiple lens arrangements (fig.4), wherein each lens arrangement includes respective optical elements that include a respective condenser lens (4 in fig.4) and a respective projector lens (3 in fig.4), wherein at least one of the lens arrangements comprises a first at least partly transparent colored picture element that comprises pigment elements arranged in and/or on at least one of the respective optical elements of the at least one lens arrangement (see “The outer lens 3 is colored amber, while the inner lens 4 is colored red to provide the required red color light beam when the light source bulb 2 is turned on.”, “As shown in FIG. 2, fish-eye lens steps 3a are formed on the inner wall of the outer lens 3, and the outer lens 3 is colored amber.”, “In the lamp shown in FIG. 2, a conventional colored filter may be employed for the inner lens 4.” in col.2, 20-30), wherein a second one of the lens arrangements comprises a second at least partly transparent colored picture element having pigment elements that are (1) arranged in and/or on at least one of the respective optical elements of the second one of the lens arrangements and (2) the same as the pigment elements of the first at least partly transparent colored picture element (see “The outer lens 3 is colored amber, while the inner lens 4 is colored red to provide the required red color light beam when the light source bulb 2 is turned on.”; “As shown in FIG. 2, fish-eye lens steps 3a are formed on the inner wall of the outer lens 3, and the outer lens 3 is colored amber.”, “In the lamp shown in FIG. 2, a conventional colored filter may be employed for the inner lens 4.” wherein the outer lenses are both amber colored and both inner lenses are colored red).
	But Sakagawa  does not disclose wherein the respective projector lens of each lens arrangement outputs the light received from the respective condenser lens of each lens arrangement as a respective interfering light projection[[s]]z wherein the respective interfering light projection output from the respective projector lens of each lens arrangement combine together  to form a single projected image, wherein at least one of the lens arrangements comprises a[[n]] first at least partly transparent colored picture element that  forms a colored image in the respective interfering light projection output from the of this at least one lens arrangement, and wherein the first at least partially transparent colored picture element comprises pigment elements arranged in and/or on at least one of the respective optical elements of the at least one lens arrangement.
	Claims 2-15 are allowed as they depend from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882